DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 2 are pending as filed in the 12/21/2020 Preliminary Amendment.

Information Disclosure Statement
The information disclosure statement submitted 02/11/2021 was properly filed in compliance with 37 CFR 1.97 and considered.

Rejections
35 U.S.C. 112(b):  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites “(b) fermenting and ripening the washed garlic bulbs. . .in a saturated state of humidity of 90% to 100% and under a medium-high temperature condition of 75°C to 80°C as a liquefied enzymatic action temperature or less.” The term “or less” causes ambiguity in reference to the claimed temperature range, because the range already defined to have a lower limit of 75°C and upper limit of 80°C. Therefore, it is unclear whether the term “or less” intends to further limit the claimed range or is an attempt to define the range as “a liquified enzymatic action temperature or less.” 
Claim 1 is separately rejected under 35 U.S.C. 112(b) as being indefinite for reciting “the remaining raw material.” There is no original reference to any “remaining raw material,” therefore, it is unclear which remaining raw material is referred to. Claim 1 is indefinite, because it lacks antecedent basis in reciting “the remaining raw material.”
Claim 1 is separately rejected under 35 U.S.C. 112(b) as being indefinite for reciting “the ferment-ripened material obtained in step (b).” Claim 1 makes no original reference to any ferment-ripened material resulting from step (b). Rather, step (b) specifies “fermenting and ripening the washed garlic bulbs obtained in step (a) as raw material.” Accordingly, claim 1 is indefinite, because it lacks antecedent basis in reciting “the ferment-ripened material.”
Claim 1 is separately rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  maintaining 90% to 100% humidity and 75°C to 80°C for at least two weeks.
The specification indicates the present method requires two weeks to achieve the technical solution of improved sweetness, flavor, redness, and viscosity over conventional methods. (p. 1, ll.10-28, [Technical Problem]-[Technical Solution]; p. 6, l.33 to p. 7, l.20). 

Objections
	Claim 2 is objected to for dependence on a rejected base claim.

Relevant Art
	JP4080507B2 (issued 04/23/2008) describes a method of preparing a black garlic extract comprising fermenting raw garlic at 60 °C to 75 °C at 70% to 95% humidity for a period of 8-30 days. (p. 4). 

Conclusion
Claims 1 and 2 are pending.
Claim 1 is rejected.
Claim 2 is objected to. 
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655